Citation Nr: 1043186	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-06 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for an upper back 
disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to a higher disability evaluation for the 
residuals of a left ankle fracture (left ankle disability), rated 
as noncompensable (0 percent) prior to March 19, 2008, and 20 
percent since.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from 
September 1974 to April 1978.  He had additional service in the 
Tennessee Army National Guard from January 1984 to November 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That 
decision, in relevant part, denied the Veteran's claims for 
service connection for neck, upper back, and lower back 
conditions or strains, also for pes planus, and determined he was 
not entitled to a rating higher than 0 percent for his left ankle 
disability.

Another decision since issued, however, in March 2008, increased 
the rating for this left ankle disability from 0 to 20 percent, 
but only as of March 19, 2008, the date of a VA compensation 
examination reassessing the severity of this disability, so not 
retroactively effective to the date of receipt of this claim - 
which, instead, was nearly two years earlier on March 30, 2006.  
The Veteran has continued to appeal, requesting a rating higher 
than 0 percent for this immediately preceding period prior to 
March 19, 2008, and a rating higher than 20 percent since.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is 
presumed he is seeking the highest possible rating for all 
periods at issue, unless he expressly indicates otherwise).

Since, however, the claims for service connection for pes planus 
and neck, upper and lower back disabilities require further 
development, the Board is remanding these claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, although 
the Board is going ahead and deciding the remaining claim for 
higher ratings for the left ankle disability for the times 
indicated.




FINDINGS OF FACT

1.  Prior to March 19, 2008, the left ankle disability involved 
tenderness and complaints of pain with resultant moderate (versus 
marked) limitation of motion, and not ankylosis in plantar 
flexion less than 30 degrees.

2.  Since March 19, 2008, there has not been ankylosis in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 0 
and 10 degrees.


CONCLUSIONS OF LAW

1.  Effectively since March 30, 2006 (so prior to March 19, 
2008), the criteria were met for a higher 10 percent rating, 
though no greater rating, for the left ankle disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5271 (2010).

2.  Since March 19, 2008, however, the criteria have not been met 
for a rating higher than 20 percent for this disability.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.71a, Diagnostic Codes 5003, 
5010, 5270, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he should be granted increased ratings 
for his left ankle disability, as the evaluations assigned for 
the two time periods at issue do not adequately reflect the 
severity and extent of his symptoms.  He specifically alleges 
that he experiences persistent pain, swelling, and stiffness in 
this ankle.

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

For a claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings 


leading to the final Board decision and final Agency adjudication 
of the claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. 
App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the Veteran, the Veterans 
Court nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
VA to notify a Veteran of alternative diagnostic codes or 
potential daily life evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2006, 
April 2008, and May 2008.  The May 2006 letter was sent prior to 
initially adjudicating his claim in the September 2006 decision 
that prompted this appeal, so in the preferred sequence.  And 
although that initial letter in May 2006 did not comply with all 
dictates of Dingess, since providing that letter the Veteran has 
received the additional letters in April and May 2008, which do 
comply.  Further, his claim has been readjudicated in a SSOC 
since issued in July 2008, which considered any additional 
evidence he had submitted or that had been obtained in response 
to that additional notice.  So his claim has been reconsidered 
since providing all necessary notice.  Thus, the fact that he did 
not receive this notice prior to initially adjudicating his claim 
has been rectified ("cured").  See again Mayfield IV and 
Prickett.

The Veteran, moreover, has not alleged any prejudicial error in 
the content or timing of any VCAA notice he received (or did not 
receive).  And as explained, he, as the pleading party, not VA, 
has this burden of showing why a VCAA notice error is 
prejudicial, meaning outcome determinative of his claim.  Thus, 
absent this pleading or showing, the duty to notify has been 
satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records - including the reports of his VA compensation 
examinations.  The reports of these examinations, and the other 
evidence of record, contain the findings needed to properly 
adjudicate his claim, including insofar as assessing the severity 
of his left ankle disability.  So another examination is not 
needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 
(1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Thus, as there is no other indication or allegation that any 
other relevant evidence remains outstanding, the Board finds that 
the duty to assist also has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.

II.  General Statutes and Regulations Governing Claims for 
Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt concerning the severity of the 
disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  He may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation when looking at the evidence concerning the state of 
his disability dating from one year prior to the filing of his 
claim for increased compensation.  This would necessitate 
assigning a "staged" rating.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Here, the Veteran already has what amounts to a "staged" rating 
since his disability was rated as 0-percent disabling (i.e., 
noncompensable) prior to March 19, 2008, and as 20-percent 
disabling since.  The Board therefore need only determine whether 
this was an appropriate staging of his rating.

The Veteran's lay statements and testimony are considered 
competent evidence when describing the symptoms associated with 
his disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


But his lay statements and testimony regarding the severity of 
his symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  
And the ultimate probative value of his lay testimony and 
statements is determined not just by his competency, 
but also his credibility to the extent his statements and 
testimony concerning this are consistent with this other 
evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, 38 C.F.R. § 
3.159(a)(2).

III.  Entitlement to a Compensable Rating for the Left Ankle 
Disability prior to March 19, 2008

In May 1975, the Veteran received treatment for a fracture of the 
medial malleolus of the left ankle.  He reported that a trailer 
had fallen on this ankle.  He continued to complain of left ankle 
pain.  In June 1977, X-rays revealed a non-union fragment of the 
medial malleolus.  In August 1977, he had surgery for resection 
of this medial malleolus.  He was released from active duty in 
April 1978.

Based on his consequent disability noted in service, and the 
results of his initial VA compensation examination in May 1978, 
service connection was granted for the left ankle disability in 
June 1978.  A 0 percent rating was initially assigned 
retroactively effective from April 15, 1978, the day following 
his discharge from active duty.  That initial noncompensable 
rating remained in effect for many ensuing years.

In March 2006, the Veteran filed the claim at issue for a higher 
rating for this disability.  And although the RO initially denied 
a higher rating in its September 2006 decision, the RO since has 
issued another decision in March 2008, so during the pendency of 
the appeal for a higher rating, increasing the rating from 0 to 
20 percent, but only effective as of March 19, 2008, the date of 
a VA compensation examination, so not back to the receipt of the 
increased-rating claim.

The severity of the Veteran's left ankle disability is partly 
determined by DC 5271.  Under this code, limitation of motion of 
the ankle is rated 20-percent disabling when it is marked versus 
10-percent disabling when it is moderate.  In every instance 
where a code does not provide for a lesser 0 percent rating, this 
rating will be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

Normal range of motion of the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

VA examination of the left ankle was conducted in June 2006.  The 
Veteran reported episodes of stiffness and swelling.  There were 
objective indications of tenderness on physical examination of 
this ankle.  On range-of-motion testing, dorsiflexion was to 20 
degrees and plantar flexion was to 40 degrees, so he had normal 
dorsiflexion and only 5 degrees less than normal plantar flexion.  
X-rays revealed an accessory ossicle at the tip of the medial 
malleolus simulating a 
non-united old chip fracture; there also was a plantar-
retrocalcaneal spur.

While the results of that evaluation do not immediately suggest 
the Veteran had even moderate, much less marked, limitation of 
motion of his left ankle, his complaints of pain, stiffness and 
swelling nonetheless must be acknowledged, especially given the 
objective confirmation of the tenderness of this ankle 
to palpation.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, premature 
or excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or inflammation 
in parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Here, there is this necessary confirmation, particularly since 
the Veteran is competent to report his symptoms and there is at 
least some objective confirmation of them (notably, the 
discomfort he was experiencing on account of the tenderness).  
The Board therefore concludes he had what amounted to moderate 
limitation of motion of this ankle during times when this pain, 
tenderness or other discomfort was most problematic ("flare 
ups") or during prolonged or repetitive use of this ankle.  The 
Board is resultantly assigning a higher 10 percent rating for 
this initial period at issue, and this rating will extend back to 
the date of receipt of this claim, so to March 30, 2006.  See 
Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the 
three possible effective dates that may be assigned depending on 
the facts of the case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown to 
have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
(2) if an increase in disability precedes the claim by a year or 
less, the date the increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase 
in disability precedes the claim by more than a year, the date 
that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

During that VA examination, however, there was no weakness, 
instability, dislocation, subluxation, tendon abnormality, or 
giving away of this ankle to suggest the Veteran is entitled to 
an even higher rating.  He certainly did not have the required 
limitation of motion, even considering his tenderness or 
associated pain, etc.  So his rating is only being increased to 
the 10-percent level.



IV.  Entitlement to a Rating higher than 20 Percent since 
March 19, 2008

This higher rating has been in effect since the date of a more 
recent VA examination.

During this more recent March 2008 VA examination, the Veteran 
indicated his current symptoms include stiffness, swelling, 
weakness, and pain in this ankle.  He added that these symptoms 
had worsened over the years, so including since his last 
VA examination in June 2006.  He also noticed that he twisted 
this ankle more easily.  It did not lock or give away, unless he 
twisted it.  He reported that he is a school bus driver.  His 
work is unaffected, although driving and unloading wheelchairs 
increased the pain and stiffness.  His chores, as well as his 
recreational activities, were just mildly limited by the pain.  
Activities of daily living were unaffected and there were no 
incapacitating episodes.  He takes over-the-counter pain 
medication when necessary.

In discussing the findings of the examination, the physician 
mistakenly indicates that he is examining the nonservice-
connected right ankle, rather than the left ankle.  But it is 
apparent from the other wording of the report that he is instead 
referring to the left ankle at issue in this appeal - especially 
considering that, in recounting the pertinent medical and other 
history, this physician correctly refers to the left ankle.  He 
also only examined one ankle, and the Veteran did not correct 
him, as he seemingly would have had the examiner not been 
examining the correct ankle.

During the objective clinical portion of this examination, there 
was moderate generalized swelling and slight discoloration of the 
medial ankle and foot.  Tenderness and thickness were noted, as 
well, about the medial malleolus.  But there was no particular 
weakness noted on varus and valgus stress maneuvers.  The Veteran 
also had normal angle of the Achilles as aligned with the os 
calcis.  On range-of-motion testing, there was just 0-8 degrees 
of dorsiflexion, keeping in mind that normal dorsiflexion is to 
20 degrees, so less than 1/2 of normal dorsiflexion.  There also 
was pain throughout the entire range of motion.  Plantar flexion 
was from 0-45 degrees (so virtually normal), albeit with pain in 
the last 5-10 degrees.  There also was mild weakness and fatigue 
on repetitive motion.  

Because the Veteran had less than 1/2 of normal dorsiflexion of his 
left ankle, this equates to marked (rather than just moderate) 
limitation of motion of this ankle in this direction.  And, 
indeed, this is perhaps at least partly the reason the RO 
increased the rating for his left ankle disability, as of the 
date of this examination, to 20 percent under DC 5271.  This is 
the highest possible rating under this code.

It is not shown the Veteran meets the requirements for an even 
higher rating under any other potentially applicable code.  While 
the dorsiflexion of this ankle is admittedly markedly diminished, 
especially when considering the extent of his associated pain 
throughout the range of motion in this direction, his plantar 
flexion is far less restricted.  Indeed, he had even greater than 
normal plantar flexion during his March 2008 VA examination.  And 
even factoring in his pain during the last 
5-10 degrees only resultantly reduces his plantar flexion from 45 
degrees to at most 35 degrees (45 degrees minus this 10-degrees' 
reduction), so still only 5 degrees shy of the normal 40 degrees 
of plantar flexion.  See again 38 C.F.R. § 4.71, Plate II.  
Moreover, because he still has this level of plantar flexion, 
though markedly limited dorsiflexion, this ankle is not 
ankylosed.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  
It is the complete immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Therefore, inasmuch as the Veteran still has quantifiable range 
of motion, this ankle definitionally is not ankylosed.   
Consequently, there is not the required ankylosis of this ankle 
in plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees, to warrant assigning a higher 30 
percent rating under DC 5270.

Neither is there indication of ankylosis of the subastrgalar or 
tarsal joint in either a good or poor weight-bearing position (DC 
5272), moderate or marked malunion of the Os calcis or astragalus 
(DC 5273), or astragalectomy (DC 5274) to alternatively warrant 
their application.

Still yet, under DC 5284, a 30 percent rating is warranted for a 
severe foot injury; and a maximum 40 percent rating is assigned 
for actual loss of use of the foot.  Here, though, no evidence 
shows the Veteran has associated foot disability, that is, not 
already contemplated by the rating assigned for his left ankle, 
much less loss of use of this foot.

When, as here, the Veteran has the maximum rating allowable under 
the most applicable diagnostic code, DC 5271, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, he has 
a separate 10 percent rating for additional disability involving 
his left tibia (lower leg), also as a residual of a fracture, 
under DC 5262.

The preponderance of the evidence therefore is against assigning 
a rating higher than 20 percent since March 19, 2008.  38 C.F.R. 
§§ 4.3, 4.7.

IV.  Extra-Schedular Consideration

There also is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  The Board finds no evidence that the Veteran's left 
ankle disability markedly interferes with his ability to work, 
meaning above and beyond that contemplated by his schedular 
ratings (now 10 percent prior to March 19, 2008, and 20 percent 
since).  See 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See, too, Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Indeed, to the contrary, during his 
most recent VA examination, in indicating that he is a school bus 
driver, he readily acknowledged that his work in this capacity is 
not greatly affected by his left ankle disability.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting he is not adequately compensated for this disability 
by the regular rating schedule.  He has not received any 
treatment for this disability of late either on an outpatient or 
inpatient basis, much less the required frequent inpatient 
treatment (hospitalization).  So a referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for extra-schedular consideration is unwarranted.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 10 percent rating is granted for the left ankle 
disability as of March 30, 2006, the date of receipt of the claim 
for a higher rating for this disability, subject to the laws and 
regulations governing the payment of VA compensation.

However, the claim for a rating higher than 20 percent since 
March 19, 2008, is denied.


REMAND

The Veteran also claims he has additional disability involving 
his neck, upper back, lower back, and feet (pes planus) that is 
likewise attributable to his military service, so should be 
service connected as well.

A preliminary review of the STRs from his active duty service in 
the U. S. Army from September 1974 to April 1978 and from later 
during his many additional years of service in the Tennessee Army 
National Guard from January 1984 to November 2004 show he was 
either treated for these claimed disorders or that there at least 
are references to them.

For instance, pes planus was noted even during his initial August 
1974 military enlistment examination.  The presumption of 
soundness attaches only where there has been an induction 
examination during which the disability about which the Veteran 
later complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly that the 
term "noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory 
of pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id., at (b)(1).  If a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that case, 
§ 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And 
independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  

During his far more recent National Guard retention examination 
in April 2004, the Veteran reported a history of left foot 
surgery, and the examiner noted possible arthritis.

Other records concerning the Veteran's service show he was 
treated additionally for back-related complaints (a muscle 
strain) in April 1977.  And he also has a current diagnosis of a 
chronic back disability; the record contains an April 2007 
diagnosis of discogenic spondylosis/facet encroachment with 
radiating pain into the right extremity.  His National Guard 
records further indicate he received treatment for an upper back 
strain in May 1989.  Also during his retention examination in 
April 2004, he indicated he had broken his neck in 1993 in a 
motor vehicle accident and resultantly had had surgery for a 
cervical fusion.



Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 
106; 38 C.F.R. § 3.6(a),(d).

ACDUTRA includes full-time duty performed for training purposes 
by members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).

Certain diseases like arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
And, moreover, the Court has clarified that the language of 
38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the 
presumptions of service connection and aggravation do not apply 
where the claim is based on a period of ACDUTRA or INACDUTRA.  
See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Additionally, National Guard duty is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United States 
[and a]t all other times...serve solely as members of the State 
militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic 
eligibility for Veterans benefits based on a period of duty as a 
member of a state National Guard, a National Guardsman must have 
been ordered into Federal service by the President of the United 
States, see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 
505.  Id.

It appears that some of the Veteran's claims are predicated on 
the notion that he sustained relevant injuries - namely, neck 
and upper back injuries, while in the National Guard, and it is 
important to reiterate that only "Veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for purposes of other periods 
of service (e.g., the Veteran's prior period of active duty in 
the Army) does not obviate the need for him to establish that he 
also is a "Veteran" for purposes of the period of ACDUTRA in 
question since his claim for VA benefits is premised on this 
period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998).

Similarly, in order for him to achieve "Veteran" status and be 
eligible for service connection for disability claimed during his 
inactive service, the record must establish that he was disabled 
from an injury (but not disease) incurred or aggravated during 
INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact 
circumstances surrounding and dates of the Veteran's service in 
the National Guard, including on ACDUTRA and INACDUTRA, 
especially since it appears that his neck injury claim is 
predicated on an injury that occurred in 1993 and the upper back 
claim is based on the 1989 injury.

To this end, in November 2007 the RO requested STRs and 
verification of all periods of service from the Veteran's 
National Guard commander.  The RO also requested additional 
information regarding the dates he served on ACDUTRA 
and INACDUTRA.  Although service records were sent in response, 
the characterization of his service and the dates of training 
were not clarified.  

The RO/AMC therefore still needs to verify exactly when the 
Veteran was on active duty, ACDUTRA and INACDUTRA - including 
during the time he spent in the National Guard when he says he 
sustained the neck injury and any other upper back injury in 
question.

If it is determined these claimed injuries occurred during a 
qualifying period of service (whether while on active duty, 
ACDUTRA or INACDUTRA), the Veteran will then need to be scheduled 
for a VA examination for medical nexus opinions concerning 
whether he has consequent disability.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Further in regard to his claimed disabilities, the Veteran has 
not provided the necessary information concerning the dates of 
the claimed injury to his neck or his left foot surgery.  It is 
unclear whether he is claiming these injuries were sustained 
during his active duty service in the U.S. Army or later during 
his additional service in the National Guard, perhaps on ACDUTRA 
or INACDUTRA.  He has not submitted any information regarding his 
1993 neck injury in the motor vehicle accident, including in 
terms of whether this accident occurred while on ACDUTRA or 
INACDUTRA.  Nor are there records in the file pertaining to his 
reported left foot surgery.  He should submit or identify where 
they may be obtained the medical records concerning the treatment 
of his neck injury and any other injury that he is claiming 
occurred while on either active duty, ACDUTRA or INACDUTRA.  Only 
then will VA be able to further assist him with these claims.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist 
is not a 
one-way street).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran to clarify the dates of 
his injuries for the claimed disabilities, 
including indicating whether he was on active 
duty, ACDUTRA or INACDUTRA.  He especially 
needs to indicate whether these injuries 
occurred during his period of active duty in 
the U. S. Army from September 1974 to April 
1978 or later while in the National Guard 
from January 1984 to November 2004 (and, if 
then, whether he was on ACDUTRA or 
INACDUTRA).

2.  Determine the exact circumstances and 
dates of the Veteran's service in the 
National Guard, especially during any period 
where it is shown he sustained an injury or 
he says he sustained an injury, including to 
his upper back in 1989 and his neck in 1993 
reportedly in a motor vehicle accident.

3.  Ask the Veteran to update the list of the 
doctors and health care facilities that have 
treated him for his claimed disabilities.  
This list should include, but is not limited 
to, the relevant evaluation and treatment he 
says he received in 1993 for his neck injury 
following the motor vehicle accident and any 
additional evaluation and treatment for the 
remaining disabilities.

Obtain these additional medical treatment 
records (those not already on file).  The aid 
of the Veteran in securing these records, to 
include providing necessary authorizations, 
should be enlisted, as needed.  If the 
attempts to obtain these additional records 
are unsuccessful, and it is determined that 
further attempts would be futile, document 
this in the file and notify the Veteran of 
this in accordance with 
38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and 
(e)(1).

4.  If it is determined he sustained an 
injury during a qualifying period of service 
(whether while on active duty, ACDUTRA or 
INACDUTRA), then schedule the Veteran for 
appropriate VA examination to determine the 
nature and etiology of his claimed 
disabilities.  The claims file must be made 
available to the examiner for review of the 
pertinent medical and other history, and all 
indicated diagnostic testing and evaluation 
should be performed.  

Regarding the upper back disability, the 
examiner should determine whether the Veteran 
has a current chronic disability, and if so, 
the likelihood (very likely, 
as likely as not, or unlikely) it is a 
residual of any injury he may have sustained 
during his military service, including in 
1989 while in the National Guard.

Regarding the low back disability, the 
examiner should determine whether the 
currently diagnosed disability of discogenic 
spondylosis/facet encroachment with radiating 
pain to the right extremity (or any other 
current disability of the low back) is very 
likely, as likely as not, or unlikely a 
residual of the injury the Veteran says he 
sustained in April 1977 during his active 
duty military service.



In regard to the pes planus, the examiner 
should comment on whether this pre-existing 
condition was chronically 
(meaning permanently) aggravated during or by 
the Veteran's active duty military service 
from September 1974 to April 1978 beyond the 
condition's natural progression, or even 
later while in the National Guard from 
January 1984 to November 2004, but only 
considering times when he was on ACDUTRA 
or INACDUTRA.

If it is confirmed the Veteran injured his 
neck while in the National Guard (such as 
while on ACDUTRA or INACDUTRA in 1993 or 
thereabouts, and that this specific period of 
service qualifies him as a "Veteran" to 
receive VA compensation), the examiner should 
comment as well on the likelihood (very 
likely, as likely as not, or unlikely) the 
Veteran has consequent neck disability.

To facilitate making these important 
determinations, have the designated examiner 
review the claims file for the pertinent 
medical and other history.

The term "as likely as not" (at least 50 
percent probable) does not mean merely within 
the realm of medical possibility, rather, 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.



5.  Then readjudicate these remaining claims 
for service connection in light of the 
additional evidence.  If these claims are not 
granted to the Veteran's satisfaction, send 
him and his representative a SSOC and give 
them time to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


